Title: To George Washington from Melancton Smith, 26 January 1785
From: Smith, Melancton
To: Washington, George



Sir
New York Jany 26th 1785

I received your favor of the 20th Decr.
I am extremely mortified that you have been subjected to the

inconveniency and loss you mention by not receiving timely information of the arrival of the Plate. You may be assured, Sir, that my not giving you earlier advice was not owing to the want of a disposition to oblige you, but to casualties that could not be prevented. I was out of Town when the Box arrived. Docr Craige received it, and had no directions how to dispose of it, when I returned which was several Weeks after, he informed me that the plate was in his possession. In a few days after it was forwarded to Philadelphia by Water, and I sent a Letter by a private hand to Philadelphia to Messrs Cox & Fraser to forward to you as soon as possible.
I have made out the Account as you request, giving a credit for the Sum you mention to have paid Mr Parker (his Books are not with me) and have requested Messrs Porter & Ingraham Merchts in Alexandria to receive the Ballance for which purpose I have transmitted them a copy of the Account with an Order at foot. The Original Invoice is inclosed. I am with respect Sir Your Obed. serv.

Melancton Smith


The Invoice having a Letter on the same sheet, which it is probable may be wanted, I will thank you Sir to return after inspecting. I am as before Yours respectfully, M. Smith

